Exhibit 10.4
[Executed]
AMENDED AND RESTATED INTERCREDITOR
AND SUBORDINATION AGREEMENT
     This Amended and Restated Intercreditor and Subordination Agreement (this
“Agreement”), dated as of September 19, 2008, is among JPMORGAN CHASE BANK,
N.A., a national banking association, as administrative agent (in such capacity,
with its successors and assigns, the “Senior Agent”) for the Senior First
Priority Secured Parties, THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association, as collateral agent and subordinated holder
representative for the Subordinated Holders (the “Subordinated Holder
Representative”), TETON ENERGY CORPORATION, a Delaware corporation (“Borrower”),
and each of the other Loan Parties party hereto.
     WHEREAS, Borrower, the Senior Agent, and the Senior Lenders have entered
into that certain Second Amended and Restated Credit Agreement dated as of
April 2, 2008 (as amended, supplemented, restated or otherwise modified,
including any refinancing thereof, from time to time, the “Senior Credit
Agreement”), pursuant to which the Senior Lenders have agreed to extend credit
to Borrower; and
     WHEREAS, Borrower and the Subordinated Holders party thereto entered into
that certain Securities Purchase Agreement dated as of June 9, 2008 (as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof, the “Subordinated Debenture Purchase
Agreement”), pursuant to which Borrower issued, and the Subordinated Holders
purchased, the June 2008 Subordinated Debentures; and
     WHEREAS, Borrower, each of the Loan Parties, and Whitebox Teton, Ltd, as
collateral agent for the Subordinated Holders (the “Original Subordinated Holder
Representative”), entered into that certain Intercreditor and Subordination
Agreement dated as of June 9, 2008 (the “Original Intercreditor and
Subordination Agreement”), pursuant to which the Subordinated Holders and the
Original Subordinated Holder Representative agreed to subordinate the June 2008
Subordinated Debentures on the terms and conditions set forth therein; and
     WHEREAS, the June 2008 Subordinated Debentures are being exchanged for the
Exchanged Debentures being issued pursuant to the Indenture, which Exchanged
Debentures are being issued on substantially the same terms as were the
June 2008 Subordinated Debentures; and
     WHEREAS, the trustee under the Indenture, The Bank of New York Mellon Trust
Company, N.A., is being appointed as the Subordinated Holder Representative
pursuant to an amendment to the Subordinated Debenture Purchase Agreement of
even date herewith; and
     WHEREAS, the parties desire to amend and restate the Original Intercreditor
and Subordination Agreement in its entirety with this Agreement; and
     WHEREAS, the execution and delivery of this Agreement is a condition to any
extension (and/or continued extension) of credit by the Senior Lenders under the
Senior Credit Agreement.

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, and
to induce the Senior Lenders to continue to extend credit under the Senior
Credit Agreement, the parties agree as follows:
     SECTION 1 Definitions.
     The following terms, as used herein, have the following meanings:
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Business Day” means any day except a Saturday, Sunday or other day on
which national banks in New York City, Chicago, Illinois or Dallas, Texas are
authorized or required by law to close.
     “Commitments” means all commitments to lend, issue letters of credit or
otherwise make financial accommodations set forth in the Senior Credit Agreement
(including, without limitation, all “Commitments” as defined in the Senior
Credit Agreement).
     “Common Collateral” means all assets that are both Senior Loan Collateral
and Subordinated Debenture Collateral.
     “DIP Financing” means any financing (including, without limitation,
financings in the form of loans or advances and financings providing for the
issuance of letters of credit) provided to any Loan Party (as debtor,
debtor-in-possession or otherwise) under the Bankruptcy Code by one or more of
the Senior First Priority Secured Parties for which the use of the proceeds
thereof is restricted to providing for general corporate and working capital
expenditures of Borrower and its subsidiaries for costs and expenses that
(a) are incurred in the ordinary course of business to directly or indirectly
support the continuing operations of Borrower and its subsidiaries (including,
without limitation, general and administrative expenses, employee compensation
and costs associated with benefits, payment of contractual obligations (to the
extent payment is permitted pursuant to the Insolvency Proceeding), and adequate
assurance payments and expenses incurred in connection with the Insolvency
Proceeding), (b) are reasonably necessary to preserve and maintain the value of
the Common Collateral (including, without limitation, maintenance capital
expenditures, expenditures associated with reworking, plugging-back or similar
operations designed to maximize production from a well or field, and
expenditures associated with drilling of low-risk in-field prospects), (c) are
attributable to the ownership and operation of Borrower’s and its subsidiaries’
oil and gas properties (including, without limitation, payment of royalty
payments, taxes and other amounts due as a result of the hydrocarbons produced
from such properties and obligations under any joint operating or similar
agreement that could reasonably be expected to enhance the value of the
properties subject thereto or could result in penalty or forfeiture if not
made), and (d) Borrower and the Senior Agent reasonably believe will enhance the
value of Borrower’s estate.
     “Enforcement Action” means, with respect to the Senior Indebtedness or the
Subordinated Indebtedness, any demand for payment or acceleration thereof, the
bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with

2



--------------------------------------------------------------------------------



 



respect to any Common Collateral, any enforcement or foreclosure of any Lien,
any sale in lieu of foreclosure, the taking of possession, exercise of any
offset, repossession, garnishment, sequestration or execution, any collection of
any Common Collateral, any notice to account debtors on any Common Collateral or
the commencement or prosecution of enforcement of any of the rights and remedies
under, as applicable, the Senior Loan Documents or the Subordinated Debenture
Documents, or applicable law, including, without limitation, the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the uniform commercial code of any applicable
jurisdiction, under the Bankruptcy Code or otherwise; provided that any
Permitted Action shall not constitute an Enforcement Action.
     “Exchanged Debentures” means the 10.75% Secured Subordinated Convertible
Debentures due 2013 issued pursuant to the Indenture by the Borrower and
guaranteed by the other Loan Parties which are issued in exchange for the
June 2008 Subordinated Debentures (as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof).
     “First Priority Liens” means all Liens created by any Senior Security
Document and all other Liens securing the Senior Indebtedness.
     “Indenture” means that certain Secured Subordinated Convertible Debenture
Indenture of even date herewith among Borrower, the other Loan Parties and the
Subordinated Noteholder Representative, as indenture trustee (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof).
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “June 2008 Subordinated Debentures” means the “Debentures” as defined in
the Subordinated Debenture Purchase Agreement.
     “Letters of Credit” means all “Letters of Credit” as defined in the Senior
Credit Agreement.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
     “Loan Parties” means, collectively, Borrower and its Subsidiaries under and
as defined in the Senior Credit Agreement, and “Loan Party” means any one of the
foregoing.
     “Permitted Action” means (a) the acceleration of all or a portion of the
Subordinated Indebtedness after the acceleration of the Senior Indebtedness, and
(b) the exercise by the Subordinated Holder Representative, on behalf of the
Subordinated Holders, of its rights and

3



--------------------------------------------------------------------------------



 



remedies in respect of the Common Collateral under the Subordinated Security
Documents or applicable law after the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Senior Agent of its intention to exercise such rights and remedies, which notice
may only be delivered following the occurrence of and during the continuation of
a Subordinated Debenture Default; provided, that, notwithstanding the foregoing,
in no event shall the Subordinated Holder Representative nor any Subordinated
Holder exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) the Senior Agent or
any other Senior First Priority Secured Party shall have commenced and be
diligently pursuing the exercise of any of its rights and remedies with respect
to any of the Common Collateral (prompt notice of such exercise to be given to
the Subordinated Holder Representative) or (ii) an Insolvency Proceeding in
respect of any Loan Party shall have been commenced; and provided, further, that
in any Insolvency Proceeding commenced by or against any Loan Party, the
Subordinated Holder Representative and the Subordinated Holders may take any
action expressly permitted by Section 6 to be taken by them.
     “Permitted Payments” means (a) any payment made as Permitted Reorganization
Securities, (b) reasonable and customary fees and expenses of professionals and
advisors to the Subordinated Holders and the Subordinated Holder Representative,
and (c) reasonable and customary annual agency fees and out-of-pocket expenses
of the Subordinated Holder Representative acting in its capacity as indenture
trustee and collateral agent under the Subordinated Debenture Documents.
     “Permitted Reorganization Securities” means securities, whether debt or
equity, received in an Insolvency Proceeding or a consensual reorganization or
restructuring that are subordinated, junior and inferior to the Senior
Indebtedness in all respects to at least the same extent as the Subordinated
Indebtedness as provided herein.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity or other party, including,
without limitation, any government and any political subdivision, agency or
instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
     “Second Priority Liens” means all Liens created by any Subordinated
Security Document and all other Liens securing the Subordinated Indebtedness.
     “Secured Parties” means the Senior First Priority Secured Parties and the
Subordinated Holders.
     “Senior First Priority Secured Parties” means the Senior Agent, the Senior
Lenders and any other owner or holder of any Senior Indebtedness.
     “Senior Indebtedness” means (a) all principal of and interest (including,
without limitation, any Post-Petition Interest) and premium (if any) on all
loans made pursuant to the Senior Credit Agreement and the other Senior Loan
Documents, (b) all reimbursement

4



--------------------------------------------------------------------------------



 



obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any Letter of Credit or similar
instruments issued pursuant to the Senior Credit Agreement and the other Senior
Loan Documents, (c) all obligations of any Loan Party owed to any Senior Lender
or any affiliate of any Senior Lender under any Swap Agreement, (d) all fees,
expenses, costs and other amounts payable from time to time pursuant to the
Senior Loan Documents, in each case whether secured or unsecured or whether
allowed or allowable in an Insolvency Proceeding and (e) all other Indebtedness
(as defined in the Senior Credit Agreement). To the extent any payment with
respect to any Senior Indebtedness (whether by or on behalf of any Loan Party,
as proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Subordinated Holder,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Senior First Priority Secured Parties and the
Subordinated Holders, be deemed to be reinstated and outstanding as if such
payment had not occurred.
     “Senior Indebtedness Payment Date” means the first date on which (a) the
Senior Indebtedness has been indefeasibly paid in cash in full, (b) all
commitments (including, without limitation, the Commitments) to extend credit
under the Senior Loan Documents have been terminated, (c) there are no
outstanding Letters of Credit or similar instruments issued under the Senior
Loan Documents and (d) all Swap Agreements entered into between any Senior
Lender or an affiliate thereof and any Loan Party have been terminated.
     “Senior Lenders” means the Senior Agent and the financial institutions
party to the Senior Credit Agreement as Lenders (as therein defined).
     “Senior Loan Collateral” means all assets, whether now owned or hereafter
acquired by Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Senior First Priority Secured Party as security
for any Senior Indebtedness.
     “Senior Loan Documents” means the Senior Credit Agreement and each Senior
Security Document, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof.
     “Senior Loans” means the loans and other extensions of credit made by the
Senior Lenders to Borrower pursuant to the Senior Credit Agreement.
     “Senior Security Documents” means each “Guaranty Agreement,” as defined in
the Senior Credit Agreement, the mortgages, deeds of trust, amended and restated
mortgages, amended and restated deeds of trust and other documents or agreements
executed or authorized by Borrower or any other Loan Party granting or
perfecting (or intending to grant or perfect) any Lien in any asset of Borrower
or any other Loan Party in favor of any Senior First Priority Secured Party.
     “Standstill Period” has the meaning set forth in the definition of
“Permitted Action.”

5



--------------------------------------------------------------------------------



 



     “Subordinated Debenture Collateral” means all assets, whether now owned or
hereafter acquired by Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Subordinated Holder as security for
any Subordinated Indebtedness.
     “Subordinated Debenture Default” means an “Event of Default” as defined in
any of the Subordinated Debenture Documents.
     “Subordinated Debenture Documents” means the Subordinated Debenture
Purchase Agreement, the Subordinated Debentures, the Indenture, each other
“Transaction Document” as defined in the Subordinated Debenture Purchase
Agreement and each other “Transaction Document” as defined in the Indenture,
including, without limitation, each Subordinated Security Document, as the same
may be amended, modified or supplemented in accordance with the terms hereof.
     “Subordinated Debentures” means the June 2008 Subordinated Debentures and
the Exchanged Debentures.
     “Subordinated Holder” means (a) any “Purchaser” as defined in the
Subordinated Debenture Purchase Agreement, (b) the Original Subordinated Holder
Representative, (c) any “Holder” as defined in the Indenture, (d) the
Subordinated Holder Representative and (e) any other owner or holder of any
Subordinated Indebtedness, and their respective successors and assigns.
     “Subordinated Holder Optional Redemption” means the “Holder Optional
Redemption” as defined in the June 2008 Subordinated Debentures as in effect on
June 9, 2008 or the Optional Redemption at the Election of Holder as set forth
in Section 3.02 of the Indenture as in effect on the date hereof.
     “Subordinated Holder Optional Redemption Date” means the “Holder Optional
Redemption Date” as defined in the June 2008 Subordinated Debentures as in
effect on June 9, 2008 or the “Holder Optional Redemption Date” as defined in
the Indenture as in effect on the date hereof.
     “Subordinated Indebtedness” means all of the following, whether secured or
unsecured: (a) all principal of and interest (including, without limitation, any
Post-Petition Interest) and premium (if any) on all indebtedness and other
obligations under the Subordinated Debenture Purchase Agreement and the other
Subordinated Debenture Documents including, without limitation, the Subordinated
Debentures and the Indenture, (b) all fees, expenses, costs and other amounts
payable from time to time pursuant to the Subordinated Debenture Documents and
any trust indenture entered into in connection therewith (other than costs and
expenses incurred in connection with the negotiation, preparation, execution and
delivery of the Subordinated Debenture Documents in an amount not to exceed
$100,000 plus any applicable filing or recording fees), (c) all guaranties of
any of the foregoing, in each case whether or not allowed or allowable in an
Insolvency Proceeding, (d) all deficiency claims of any Subordinated Holder in
respect of the foregoing, (e) the other obligations of Borrower under the
Subordinated Debenture Purchase Agreement and the Registration Rights Agreement
(as defined in the Subordinated Debenture Purchase Agreement), (f) other
obligations of Borrower under the

6



--------------------------------------------------------------------------------



 



Indenture and (g) all renewals, extensions, amendments and changes of, or
substitutions or replacements for, all or any part of the previously described
subordinated indebtedness. To the extent any payment with respect to any
Subordinated Indebtedness (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Senior First Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Senior First Priority Secured Parties and
the Subordinated Holders, be deemed to be reinstated and outstanding as if such
payment had not occurred.
     “Subordinated Security Documents” means the “Security Documents” as defined
in the Subordinated Debenture Purchase Agreement and the “Security Documents” as
defined in the Indenture.
     “Swap Agreements” means all “Swap Agreements” as defined in the Senior
Credit Agreement.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of Texas.
     SECTION 2 Subordination.
     2.1 Agreement to Subordinate. Each Loan Party agrees, and each Subordinated
Holder and the Subordinated Holder Representative by entering into the
Subordinated Debenture Purchase Agreement and/or the Indenture and purchasing
the Subordinated Debentures thereunder (or otherwise holding or owning any
Subordinated Indebtedness) agrees, that the Subordinated Indebtedness is
subordinated in right of payment, to the extent and in the manner provided in
this Agreement, to the prior indefeasible payment in full in cash of all Senior
Indebtedness, and that such subordination is for the benefit of and enforceable
by the Senior Agent on behalf of the Senior First Priority Secured Parties.
     2.2 Liquidation, Dissolution, Bankruptcy. Upon any payment or distribution
of the assets of any Loan Party to creditors upon a restructuring,
reorganization, total or partial liquidation or a total or partial dissolution
of any Loan Party or in an Insolvency Proceeding relating to any Loan Party or
its respective properties or during the pendency of any Insolvency Proceeding:
(a) holders of the Senior Indebtedness shall be entitled to receive indefeasible
payment in full in cash of all Senior Indebtedness before the Subordinated
Holders shall be entitled to receive any payment on or with respect to the
Subordinated Indebtedness; and (b) until the Senior Indebtedness Payment Date,
any distribution to which the Subordinated Holders would be entitled but for
this Section 2 shall be made to Senior First Priority Secured Parties (or the
Senior Agent on their behalf) as their interests may appear, except that
Subordinated Holders may receive Permitted Payments. If no proof of claim is
filed in any Insolvency Proceeding with respect to any Subordinated Indebtedness
by the tenth day prior to the bar date for any such proof of claim, the Senior
Agent may, after notice to the Subordinated Holder Representative, file such a
proof of claim on behalf of the Subordinated Holders, and each Subordinated
Holder (by entering into the Subordinated Debenture Purchase Agreement and/or
the Indenture and

7



--------------------------------------------------------------------------------



 



purchasing the Subordinated Debentures thereunder (or otherwise holding or
owning any Subordinated Indebtedness)) hereby irrevocably appoints the Senior
Agent as its agent and attorney-in-fact (which power of attorney is coupled with
an interest and irrevocable) for such limited purpose; provided, that the
foregoing shall not confer to the holder of any Senior Indebtedness the right to
vote on behalf of the Subordinated Holders in any Insolvency Proceedings.
     2.3 No Prepayments of Principal on Subordinated Indebtedness. No principal
payments are due upon the Subordinated Indebtedness and no payments in respect
of any purchase, repurchase, redemption or defeasance of the Subordinated
Indebtedness, other than in respect of the Subordinated Holder Optional
Redemption, shall be due on the Subordinated Indebtedness prior to the earliest
of (a) the acceleration of the Subordinated Indebtedness upon the occurrence of
a Subordinated Debenture Default, (b) June 9, 2013, or (c) a “Change of Control
Transaction” as defined in the June 2008 Subordinated Debentures or in the
Indenture. Notwithstanding anything to the contrary contained in this Agreement,
any Subordinated Holder shall have the right to exercise, and Borrower shall
have the obligation to honor, any properly noticed Subordinated Holder Optional
Redemption exercised in accordance with the terms of the Subordinated Debenture
Purchase Agreement or the Indenture notwithstanding that an “Event of Default”
under and as defined in the Senior Credit Agreement exists or would otherwise
result from the exercise of such redemption and any payment made by Borrower in
connection therewith. Senior Agent, on behalf of itself and the Senior Lenders,
hereby consents to Borrower making payments in respect of the Subordinated
Holder Optional Redemption on or prior to the Subordinated Holder Optional
Redemption Date, notwithstanding any restrictions or prohibitions with respect
to such payments contained in the Senior Credit Agreement. In addition to the
other restrictions hereunder, so long as any Senior Indebtedness is outstanding,
without the prior written consent of Senior Agent, neither Borrower nor any
other Person shall make any prepayment of principal of the Subordinated
Indebtedness or prepayment in respect of the purchase, repurchase, redemption or
defeasance of principal on the Subordinated Indebtedness prior to the time that
such principal payment is due, and no Subordinated Holder shall receive any
prepayment of principal of the Subordinated Indebtedness or prepayment in
respect of the purchase, repurchase, redemption or defeasance of the
Subordinated Indebtedness prior to the time that such payment is due. At or
after the time that any such payment, repurchase, redemption or defeasance of
principal becomes due to any Subordinated Holder, such Subordinated Holder may
collect such payment; provided that, except for payments in respect of the
Subordinated Holder Optional Redemption made in accordance with the terms of the
Subordinated Debenture Purchase Agreement or the Indenture, if any Senior
Indebtedness is then outstanding, such Subordinated Holder must receive and hold
such payment for, and within three (3) Business Days thereafter, pay over and
deliver such payment to, Senior Agent to be applied as a payment or prepayment
of the Senior Indebtedness. In addition to the foregoing restrictions concerning
principal, except for payments in respect of the Subordinated Holder Optional
Redemption made in accordance with the terms of the Subordinated Debenture
Purchase Agreement or the Indenture, so long as any Senior Indebtedness is
outstanding, without the prior written consent of Senior Agent, neither Borrower
nor any other Person shall make any voluntary prepayment or payment in respect
of any purchase, repurchase, redemption or defeasance of any item of
Subordinated Indebtedness other than principal prior to the time that such item
is due, and no Subordinated Holder shall receive any such voluntary prepayment
or payment in respect of any purchase, repurchase, redemption or defeasance;
provided, that, and

8



--------------------------------------------------------------------------------



 



notwithstanding the foregoing restrictions, nothing contained herein shall
preclude (i) any Subordinated Holder from converting its Subordinated Debentures
or any part thereof into common stock of Borrower in accordance with the terms
of the Subordinated Debenture Documents, or (ii) at any time that neither a
Default, Event of Default or Borrowing Base Deficiency (as each such term is
defined in the Senior Credit Agreement) exists or would result therefrom,
Borrower from making regularly scheduled payments of interest on the
Subordinated Debentures when due and in accordance with the terms of such
Subordinated Debentures, including, without limitation, payments of accrued
interest in connection with a conversion by a Subordinated Holder of its
Subordinated Debentures into common stock of Borrower in accordance with the
terms of the Subordinated Debenture Documents.
     2.4 Default on Senior Indebtedness. Except (a) as otherwise expressly
provided in Section 2.3 in respect of the Subordinated Holder Optional
Redemption, or (b) in connection with a conversion by a Subordinated Holder of
its Subordinated Debentures into common stock of Borrower in accordance with the
terms of the Subordinated Debenture Documents, no Loan Party may, and no
Subordinated Holder may ask or require a Loan Party to, pay the principal of or
interest on or other amounts with respect to the Subordinated Indebtedness, make
any deposit pursuant to any Subordinated Debenture Document or prepay, purchase,
redeem or otherwise acquire or retire any Subordinated Indebtedness (each such
event referred to herein as “pay the Subordinated Indebtedness”) if (i) any
default in payment of any Senior Indebtedness shall have occurred (whether such
payment was due at maturity, on account of acceleration or otherwise, and
whether for principal, interest or other amounts), or (ii) any Borrowing Base
Deficiency (as defined in the Senior Credit Agreement) then exists unless, in
each case, (A) the default or Borrowing Base Deficiency has been cured or waived
and any such acceleration has been rescinded or (B) the Senior Indebtedness
Payment Date has occurred. During the continuance of any Event of Default (as
defined in the Senior Credit Agreement), no Loan Party may, and no Subordinated
Holder may ask or require a Loan Party to, pay the Subordinated Indebtedness
(other than payments in respect of the Subordinated Holder Optional Redemption
or otherwise constituting Permitted Payments).
     2.5 Acceleration. If payment of any Subordinated Indebtedness is
accelerated, any payment thereon prior to the Senior Indebtedness Payment Date
shall be paid directly to the Senior Agent for the benefit of the Senior First
Priority Secured Parties for application to the payment of the Senior
Indebtedness until the date on which (a) the Senior Indebtedness has been
indefeasibly paid in full in cash, (b) there are no outstanding Letters of
Credit or similar instruments issued under the Senior Loan Documents for which
cash collateral equal to 105% of the face amount thereof has not been deposited
with the Senior Agent to secure drawings thereunder and (c) all Swap Agreements
entered into between any Senior Lender or an affiliate thereof and any Loan
Party have been terminated, and thereafter to the Subordinated Holder
Representative, on behalf of the Subordinated Holders for application to the
Subordinated Indebtedness.
     2.6 When Distributions Must Be Paid Over. In the event that the
Subordinated Holder Representative or any Subordinated Holder receives any
payment of any Subordinated Indebtedness at a time when such payment is
prohibited by this Agreement or is to be paid to the Senior Agent or any Senior
First Priority Secured Party, such payment shall be held by the Subordinated
Holder Representative or such Subordinated Holder, in trust for the benefit of,
and

9



--------------------------------------------------------------------------------



 



shall be paid forthwith over and delivered (together with any necessary
endorsements) to, the Senior First Priority Secured Parties (or the Senior
Agent), as their respective interests may appear, for application to the payment
of the Senior Indebtedness. If any Subordinated Holder or the Subordinated
Holder Representative shall fail to make any such endorsement, then each such
Person hereby irrevocably authorizes and grants a power of attorney (which is
irrevocable and coupled with an interest) to the Senior Agent to make such
endorsement.
     2.7 Subrogation. After the Senior Indebtedness Payment Date and until the
Subordinated Indebtedness is paid in full, the Subordinated Holders shall be
subrogated to the rights of holders of Senior Indebtedness to receive
distributions applicable to Senior Indebtedness to the extent that distributions
otherwise payable to the Subordinated Holders have been applied to payment of
Senior Indebtedness. A distribution made under this Agreement to the Senior
First Priority Secured Parties that otherwise would have been made to
Subordinated Holders is not, as between Borrower and Subordinated Holders, a
payment by Borrower on the Subordinated Indebtedness.
     2.8 Agreement Not to Pursue Actions; Relative Rights. Until the Senior
Indebtedness Payment Date shall have occurred, neither the Subordinated Holder
Representative nor any Subordinated Holder will commence any Enforcement Action
against any Loan Party to recover all or any part of the Subordinated
Indebtedness or join with any other creditor unless the Senior First Priority
Secured Parties shall also join in bringing any proceedings against such Loan
Party in an Insolvency Proceeding or such action is permitted by Section 6.1.
This Agreement defines the relative rights of Subordinated Holders and the
Senior First Priority Secured Parties. Nothing in this Agreement shall impair,
as between Borrower or any Loan Party and the Subordinated Holders, the
obligations of Borrower and the Loan Parties to pay principal of and interest on
the Subordinated Indebtedness in accordance with their terms.
     2.9 Distribution or Notice to Representative. Whenever a distribution is to
be made or a notice given to the Senior First Priority Secured Parties or the
Subordinated Holders, the distribution may be made and the notice given to the
Senior Agent and the Subordinated Holder Representative, respectively.
     2.10 Subordination Not To Prevent Subordinated Debenture Default. The
failure to make a payment on the Subordinated Indebtedness by reason of any
provision in this Agreement shall not be construed as preventing the occurrence
of a Subordinated Debenture Default.
     2.11 Subordinated Holder Representative Entitled to Rely. Upon any payment
or distribution pursuant to this Section 2, the Subordinated Holder
Representative and the Subordinated Holders shall be entitled to rely upon
(a) any order or decree of a court of competent jurisdiction in which any
Insolvency Proceedings are pending that is consistent with this Agreement, or
(b) the Senior Agent, in any such case, for the purpose of ascertaining the
Persons entitled to participate in such payment or distribution, the holders of
the Senior Indebtedness, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Agreement. In the event that the Subordinated Holder Representative
determines, in good faith, that evidence is required with respect to the right
of any Person as a holder of Senior Indebtedness to participate in any payment
or distribution pursuant to this Agreement, the Subordinated Holder
Representative may

10



--------------------------------------------------------------------------------



 



request such Person to furnish evidence to the reasonable satisfaction of the
Subordinated Holder Representative as to the amount of Senior Indebtedness held
by such Person, the extent to which such Person is entitled to participate in
such payment or distribution and other facts pertinent to the rights of such
Person under this Agreement, and, if such evidence is not furnished, the
Subordinated Holder Representative may defer any payment to such Person pending
judicial determination as to the right of such Person to receive such payment.
     2.12 Subordinated Holder Representative To Effectuate Subordination. Each
Subordinated Holder by entering into the Subordinated Debenture Purchase
Agreement and/or the Indenture and purchasing the Subordinated Debentures
thereunder (or otherwise holding or owning any Subordinated Indebtedness)
authorizes and directs the Subordinated Holder Representative on its behalf to
take such action as may be necessary or appropriate to acknowledge or effectuate
the subordination between the Subordinated Holders and the Senior First Priority
Secured Parties as provided in this Agreement and appoints the Subordinated
Holder Representative as attorney-in-fact for any and all such purposes,
including the filing of a claim in any Insolvency Proceeding.
     2.13 Nature of Senior Indebtedness. The Subordinated Holder Representative
on behalf of itself and the other Subordinated Holders acknowledges that,
subject to Section 7.2, (a) all or a portion of the Senior Indebtedness is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the terms of the Senior Indebtedness may be modified, extended
or amended from time to time, and (c) the aggregate amount of the Senior
Indebtedness may be increased, replaced or refinanced, in each event, without
prior notice to or consent by the Subordinated Holders and without affecting the
provisions hereof. Subject to the limits set forth in Section 7.2, the terms of
subordination contained in this Agreement and Lien priorities provided in
Section 3.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the Senior
Indebtedness or the Subordinated Indebtedness, or any portion thereof.
     SECTION 3 Lien Priorities.
     3.1 Subordination of Liens. Any and all Liens now existing or hereafter
created or arising in favor of the Subordinated Holder Representative or any
Subordinated Holder securing any of the Subordinated Indebtedness, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise are expressly junior in priority, operation and effect to any and all
Liens now existing or hereafter created or arising in favor of the Senior First
Priority Secured Parties securing any of the Senior Indebtedness,
notwithstanding (a) anything to the contrary contained in any agreement or
filing to which any Senior First Priority Secured Party or Subordinated Holder
or their respective representatives may now or hereafter be a party, and
regardless of the time, order or method of grant, attachment, recording or
perfection of any financing statements or other security interests, assignments,
pledges, deeds, mortgages and other Liens, charges or encumbrances or any defect
or deficiency or alleged defect or deficiency in any of the foregoing, (b) any
provision of the UCC or any applicable law or any Senior Loan Document or
Subordinated Debenture Document or any other circumstance whatsoever and (c) the
fact that any such Liens in favor of any Senior First Priority Secured Party
securing any of

11



--------------------------------------------------------------------------------



 



the Senior Indebtedness are (i) subordinated to any Lien securing any obligation
of any Loan Party other than the Subordinated Indebtedness or (ii) otherwise
subordinated, voided, avoided, invalidated or lapsed.
     3.2 Priority and Perfection Not To Be Challenged. Neither the Subordinated
Holder Representative nor any Subordinated Holder shall object to or contest, or
support any other Person in contesting or objecting to, in any proceeding
(including, without limitation, any Insolvency Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien in the Common
Collateral granted in favor of any Senior First Priority Secured Party.
Notwithstanding any failure by any Senior First Priority Secured Party or
Subordinated Holder or their respective representatives to perfect its Liens in
the Common Collateral or any avoidance, invalidation or subordination by any
third party or court of competent jurisdiction of the Liens in the Common
Collateral granted in favor of the Senior First Priority Secured Parties or the
Subordinated Holders, the priority and rights as between the Senior First
Priority Secured Parties and/or the Subordinated Holders and their
representatives with respect to the Common Collateral shall be as set forth
herein. Neither the Senior Agent nor any Senior First Priority Secured Party
shall object to or contest, or support any other Person in contesting or
objecting to, in any proceeding (including, without limitation, any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien in the Common Collateral granted in favor of any Subordinated Holder.
     3.3 Agreements Regarding Actions to Perfect Liens.
     (a) The Subordinated Holder Representative and the other Subordinated
Holders agree (by their execution of the Subordinated Debenture Purchase
Agreement and/or the Indenture and by their purchase of the Subordinated
Debentures thereunder (or otherwise holding or owning any Subordinated
Indebtedness)) that all mortgages, deeds of trust, deeds or other security
instruments or letter-in-lieu or other similar notices (collectively,
“Mortgages”) now or hereafter filed against real property or other assets of a
Loan Party in favor of or for the benefit of the Subordinated Holder
Representative or any Subordinated Holder, or delivered to any third party shall
be in form and content satisfactory to the Senior Agent and shall contain the
following notation (or similar language tailored to the nature of the
instrument) in bold type:
     “The lien created by this mortgage/deed of trust or referred to herein on
the property described herein is junior and subordinate to the lien on such
property created by any mortgage, deed of trust or similar instrument now or
hereafter granted by Mortgagor to JPMorgan Chase Bank, N.A., as administrative
agent, and its successors and assigns in such capacity, in such property, in
accordance with the provisions of the Amended and Restated Intercreditor and
Subordination Agreement dated as of                     , 2008 among JPMorgan
Chase Bank, N.A., as Senior Agent, The Bank of New York Mellon Trust Company,
N.A., as Subordinated Holder Representative and collateral agent, Mortgagor [or
Teton Energy Corporation, as applicable] and certain affiliates of Mortgagor [or
Teton Energy Corporation, as applicable], as amended from time to time.”

12



--------------------------------------------------------------------------------



 



     (b) The Senior Agent hereby acknowledges that, to the extent that it holds,
or a third party holds on its behalf, physical possession of or “control” (as
defined in the Uniform Commercial Code) over Common Collateral pursuant to the
Senior Security Documents, such possession or control is also for the benefit of
the Subordinated Holder Representative and the other Subordinated Holders solely
to the extent required to perfect their Lien in such Common Collateral. Nothing
in the preceding sentence shall be construed to impose any duty on the Senior
Agent (or any third party acting on its behalf) with respect to such Common
Collateral or to provide the Subordinated Holder Representative or any other
Subordinated Holder with any rights with respect to such Common Collateral
beyond those specified in this Agreement; provided that subsequent to the
occurrence of the Senior Indebtedness Payment Date, the Senior Agent shall
(i) deliver to the Subordinated Holder Representative, at no cost or expense to
the Senior Agent, the Common Collateral in its possession or control together
with any necessary endorsements, without recourse, representation or warranty,
to the extent required by the Subordinated Debenture Documents or (ii) deliver
such Common Collateral as a court of competent jurisdiction otherwise directs;
provided further that the provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior First Priority
Secured Parties and the Subordinated Holders and shall not impose on the Senior
First Priority Secured Parties or their representatives any obligations in
respect of the disposition of any Common Collateral (or any proceeds thereof)
that would conflict with prior perfected Liens or any claims thereon in favor of
any other Person that is not a Secured Party.
     3.4 New Liens. So long as the Senior Indebtedness Payment Date has not
occurred, the parties hereto agree that if the Subordinated Holders or the
Subordinated Holder Representative on their behalf shall acquire or hold any
Lien on any assets of any Loan Party securing any Subordinated Indebtedness,
which assets are not also subject to the First Priority Lien of the Senior Agent
under the Senior Loan Documents, then such Subordinated Holder or the
Subordinated Holder Representative will immediately without the need for any
further consent of any other Subordinated Holder, notwithstanding anything to
the contrary in any other Subordinated Debenture Document, promptly (a) notify
the Senior Agent of such fact, specifying the property that does not then
constitute Senior Loan Collateral and (b) if requested in writing by the Senior
Agent, execute and deliver additional subordination documentation consistent
with Section 10.2(c). If the filing of an Insolvency Proceeding prevents the
Senior Agent from obtaining a Lien (or avoids any such Lien), then the
Subordinated Holders will exercise their rights in respect of such Lien at the
direction of the Senior Agent in a manner consistent with this Agreement for the
benefit of the Senior Indebtedness. If the Senior Agent or any Senior First
Priority Secured Party shall acquire or hold any Lien on any assets of any Loan
Party securing any Senior Indebtedness, then no provision of this Agreement
shall prohibit, nor shall the Senior Agent or any Senior First Priority Secured
Party take any actions to prevent, the Subordinated Holder Representative or any
Subordinated Holder from obtaining and perfecting a Second Priority Lien on such
assets. The Subordinated Holders, by their purchase of any Subordinated
Debentures under the Subordinated Debenture Documents and notwithstanding any
provision of any Subordinated Debenture Document to the contrary, hereby
authorize the Subordinated Holder Representative to comply with its obligations
under this Section 3.4.

13



--------------------------------------------------------------------------------



 



     SECTION 4 Enforcement Rights.
     4.1 Exclusive Enforcement. Subject to the Subordinated Holders’ rights to
commence a Permitted Action, until the Senior Indebtedness Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Subordinated
Holder, but subject to the proviso set forth in Section 6.1. Upon the occurrence
and during the continuance of a Default or an Event of Default (as each such
term is defined in the Senior Credit Agreement), the Senior Agent and the other
Senior First Priority Secured Parties may take and continue any Enforcement
Action with respect to the Senior Indebtedness and the Common Collateral in such
order and manner as they may determine in their sole discretion, subject to
their obligation to account for excess proceeds as contemplated by Section 5.1.
     4.2 Standstill and Waivers. The Subordinated Holder Representative and the
Subordinated Holders (by their execution of the Subordinated Debenture Purchase
Agreement and/or the Indenture and their purchase of the Subordinated Debentures
thereunder (or otherwise holding or owning any Subordinated Indebtedness)) agree
that, until the Senior Indebtedness Payment Date has occurred, subject to the
terms of Section 5.1 and the proviso set forth in Section 6.1 and except for
Permitted Actions:
     (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Subordinated Indebtedness
pari passu with or senior to, or to give any Subordinated Holder any preference
or priority relative to, the Liens with respect to the Senior Indebtedness or
the Senior First Priority Secured Parties with respect to any of the Common
Collateral;
     (b) they will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including, without
limitation, the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by the Senior Agent or any other Senior First Priority Secured Party
or any other Enforcement Action taken by or on behalf of the Senior Agent or any
other Senior First Priority Secured Party;
     (c) they have no right to (i) direct either the Senior Agent or any other
Senior First Priority Secured Party to exercise any right, remedy or power with
respect to the Common Collateral or pursuant to the Senior Security Documents or
(ii) consent or object to the exercise by the Senior Agent or any other Senior
First Priority Secured Party of any right, remedy or power with respect to the
Common Collateral or pursuant to the Senior Loan Documents or to the timing or
manner in which any such right is exercised or not exercised (or, to the extent
they may have any such right described in this clause (c), whether as a junior
lien creditor or otherwise, they hereby irrevocably waive such right);
     (d) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the Senior
Agent or any other Senior First Priority Secured Party seeking damages from or
other relief by way of specific performance,

14



--------------------------------------------------------------------------------



 



instructions or otherwise, with respect to, and neither the Senior Agent nor any
other Senior First Priority Secured Party shall be liable for, any action taken
or omitted to be taken by the Senior Agent or any other Senior First Priority
Secured Party with respect to the Common Collateral;
     (e) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
subsidiary or affiliate of any Loan Party under or with respect to any
Subordinated Security Document seeking payment or damages from or other relief
by way of specific performance, instructions or otherwise under or with respect
to any Subordinated Security Document (other than filing a proof of claim in an
Insolvency Proceeding) or exercise any right, remedy or power under or with
respect to, or otherwise take any action to enforce, other than filing a proof
of claim, any Subordinated Debenture Document;
     (f) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, any Common Collateral or
pursuant to the Subordinated Security Documents, including delivery of
letters-in-lieu to buyers of hydrocarbons or other letters of direction to
account debtors; and
     (g) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     4.3 Judgment Creditors. In the event, in accordance with Section 2.8, that
any Subordinated Holder becomes a judgment lien creditor in respect of Common
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the First Priority Liens and the Senior
Indebtedness) as the other Liens securing the Subordinated Indebtedness (created
pursuant to the Subordinated Security Documents) are subject to this Agreement.
     4.4 Cooperation. The Subordinated Holder Representative and the other
Subordinated Holders (by their execution of the Subordinated Debenture Purchase
Agreement and/or the Indenture and purchase of the Subordinated Debentures
thereunder (or otherwise holding or owning any Subordinated Indebtedness)) agree
that each of them shall take such actions as the Senior Agent shall reasonably
request in connection with the exercise by the Senior First Priority Secured
Parties of their rights set forth herein.
     4.5 Actions Upon Breach.
     (a) If any Subordinated Holder, contrary to this Agreement, commences or
participates in any Enforcement Action against any Loan Party or the Common
Collateral, such Loan Party, with the prior written consent of the Senior Agent,
may interpose as a defense or dilatory plea the making of this Agreement, and
any Senior First Priority Secured Party may intervene and interpose such fact as
a defense or dilatory plea in its or their name or in the name of such Loan
Party.
     (b) Should any Subordinated Holder, contrary to this Agreement, in any way
take, attempt to or threaten to take any action with respect to the Common
Collateral (including,

15



--------------------------------------------------------------------------------



 



without limitation, any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Senior First Priority Secured Party (in its or their own name)
may obtain relief against such Subordinated Holder by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Subordinated Holder Representative on behalf of each Subordinated
Holder that (i) the Senior First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Subordinated Holder waives any defense that any Senior First Priority
Secured Party cannot demonstrate damage and/or be made whole by the awarding of
damages.
     4.6 Permitted Actions. The Subordinated Holder Representative shall
promptly notify the Senior Agent of the commencement of any Permitted Action,
any judgment in any Permitted Action and any other material developments related
to its efforts in any of the foregoing. The Borrower shall promptly notify the
Senior Agent of any exercise by any Subordinated Holder of any Subordinated
Holder Optional Redemption.
     SECTION 5 Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.
     5.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including, without limitation, any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be distributed as follows: first to
the Senior Agent for application to the Senior Indebtedness in accordance with
the terms of the Senior Loan Documents, until the Senior Indebtedness Payment
Date has occurred and thereafter, to the Subordinated Holder Representative for
application to the Subordinated Indebtedness in accordance with the Subordinated
Debenture Documents and thereafter to Borrower in accordance with the
Subordinated Debenture Documents. Until the occurrence of the Senior
Indebtedness Payment Date, any Common Collateral, including, without limitation,
any such Common Collateral constituting proceeds, received by any Subordinated
Holder in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Agent, for the benefit of the Senior First
Priority Secured Parties, in the same form as received, with any necessary
endorsements, and each Subordinated Holder, by entering into the Subordinated
Debenture Purchase Agreement and/or the Indenture and purchasing the
Subordinated Debentures thereunder (or otherwise holding or owning any
Subordinated Indebtedness), hereby authorizes the Senior Agent to make any such
endorsements as agent for such Subordinated Holder (which authorization, being
coupled with an interest, is irrevocable).
     5.2 Releases of Second Priority Lien.
     (a) Upon any sale or other disposition of Common Collateral that results in
the release of the First Priority Lien on any Common Collateral (including,
without limitation, any sale or other disposition pursuant to any Enforcement
Action), the Second Priority Lien on such Common Collateral shall be
automatically released with no further consent or action of any Person. The
parties acknowledge that the Liens of the parties shall attach in the same
priority as contemplated by this Agreement to the proceeds of such sale or other
disposition in accordance

16



--------------------------------------------------------------------------------



 



with applicable law and that any such proceeds realized from an Enforcement
Action shall be applied in accordance with the terms of Section 5.1.
     (b) The Subordinated Holder Representative and the Subordinated Holders
shall authorize and/or promptly execute and deliver such release documents and
instruments and shall take such further actions as the Senior Agent shall
reasonably request to evidence any release of the Second Priority Lien described
in paragraph (a). The Subordinated Holder Representative hereby appoints the
Senior Agent and any officer or duly authorized person of the Senior Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Subordinated Holder
Representative and in the name of the Subordinated Holder Representative or in
the Senior Agent’s own name, from time to time, in the Senior Agent’s sole
discretion, for the purposes of carrying out the terms of this paragraph, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
     5.3 Inspection Rights and Insurance.
     (a) Subject to the terms of Section 3.3(b) and Section 5.1, any Senior
First Priority Secured Party and its representatives and invitees may at any
time inspect, repossess, remove and otherwise deal with the Common Collateral in
accordance with the terms of the Senior Loan Documents, and the Senior Agent may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any
Subordinated Holder or liability to any Subordinated Holder.
     (b) Until the Senior Indebtedness Payment Date has occurred and, in each
case, in accordance with the terms of the Senior Loan Documents, the Senior
Agent will have (i) the right, along with the Subordinated Holder
Representative, to be named as loss payee under any insurance policies
maintained from time to time by any Loan Party; (ii) the exclusive right to
adjust or settle any insurance policy or claim covering the Common Collateral in
the event of any loss thereunder; and (iii) the exclusive right to approve any
award granted in any condemnation or similar proceeding affecting the Common
Collateral. All such proceeds shall be applied in a manner consistent with this
Agreement. With respect to any check or other instrument issued jointly to the
Senior Agent and the Subordinated Holder Representative or the Subordinated
Holders, the Subordinated Holder Representative and the Subordinated Holders (by
entering into the Subordinated Debenture Purchase Agreement and/or the Indenture
and purchasing the Subordinated Debentures thereunder (or otherwise holding or
owning any Subordinated Indebtedness)) hereby appoint the Senior Agent and any
officer or duly authorized person of the Senior Agent, with full power of
substitution, as their true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Subordinated Holder
Representative and the Subordinated Holders and in the name of the Subordinated
Holder Representative or the Subordinated Holders or in the Senior Agent’s own
name, from time to time, in the Senior Agent’s sole discretion, for the purposes
of carrying out the terms of this paragraph, to take any and all appropriate
action and to endorse, execute and deliver any and all documents and instruments
as may be necessary to accomplish the purposes of this paragraph, including,

17



--------------------------------------------------------------------------------



 



without limitation, any endorsements, assignments, releases or other documents
or instruments (which appointment, being coupled with an interest, is
irrevocable). Notwithstanding the foregoing, the Senior Agent hereby agrees
that, in exercising its rights under this Section 5.3(b), it shall not enter
into any settlement agreement binding on the Subordinated Holders or the
Subordinated Holder Representative that imposes affirmative obligations on the
Subordinated Holders or the Subordinated Holder Representative.
     SECTION 6 Insolvency Proceedings.
     6.1 Filing of Motions. Until the Senior Indebtedness Payment Date has
occurred, the Subordinated Holder Representative and the other Subordinated
Holders (by their execution of the Subordinated Debenture Purchase Agreement
and/or the Indenture and purchase of the Subordinated Debentures thereunder (or
otherwise holding or owning any Subordinated Indebtedness)) agree that no
Subordinated Holder shall, in or in connection with any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that would
breach a provision of this Agreement, including, without limitation, any
challenge or contest with respect to the determination of any Liens or claims
(including the validity and enforceability thereof) held by the Senior Agent or
any other Senior First Priority Secured Party or the value of any claims of such
parties under Section 506(a) of the Bankruptcy Code or otherwise; provided that
the Subordinated Holder Representative and the Subordinated Holders may file a
proof of claim in an Insolvency Proceeding. For the avoidance of doubt, nothing
in this Agreement should be construed to prohibit the Subordinated Holder
Representative and the Subordinated Holders from pursuing the rights and taking
actions and filing motions that other unsecured creditors are generally
permitted to pursue or filing and pursuing any Permitted Action or other motion
or action to the extent not prohibited by Sections 2.8, 3.2, 4.1, 4.2, and this
Section 6.1.
     6.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the Senior Agent or one or more of the other Senior First
Priority Secured Parties desire to consent (and not object) to the use of cash
collateral under the Bankruptcy Code or to provide DIP Financing to any Loan
Party, then the Subordinated Holder Representative and the Subordinated Holders
agree that they (a) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such DIP Financing, (b) will not request or accept adequate protection or
any other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in Section 6.4 below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens (i) to
such DIP Financing on the same terms as the First Priority Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the Senior
First Priority Secured Parties, and (iii) to any “carve-out” agreed to by the
Senior Agent or the other Senior First Priority Secured Parties, and (d) agrees
that notice received two calendar days prior to the entry of an order approving
such usage of cash collateral or approving such DIP Financing shall be adequate
notice.
     6.3 Relief From the Automatic Stay. The Subordinated Holder Representative
and the other Subordinated Holders agree that none of them will seek relief from
the automatic stay

18



--------------------------------------------------------------------------------



 



or from any other stay in any Insolvency Proceeding in respect of any Common
Collateral, without the prior written consent of the Senior Agent.
     6.4 Adequate Protection. The Subordinated Holder Representative and the
other Subordinated Holders agree that they shall not object to, contest, or
support any other Person objecting to or contesting, (a) any request by the
Senior Agent or the Senior First Priority Secured Parties for adequate
protection or any adequate protection provided to the Senior Agent or the other
Senior First Priority Secured Parties, (b) any objection by the Senior Agent or
any other Senior First Priority Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts to the Senior Agent or any other
Senior First Priority Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise. Notwithstanding anything to the contrary in this
Agreement, in any Insolvency Proceeding, (i) if the Senior First Priority
Secured Parties (or any of them) are granted adequate protection in the form of
additional collateral or super priority claims in connection with any DIP
Financing or use of cash collateral, and the Senior First Priority Secured
Parties do not object to the adequate protection being provided to them, then
the Subordinated Holder Representative and any of the Subordinated Holders may
seek or accept adequate protection solely in the form of (A) a replacement Lien
on such additional collateral, subordinated to the Liens securing the Senior
Indebtedness and such DIP Financing on the same basis as the other Liens
securing the Subordinated Indebtedness is so subordinated to the Senior
Indebtedness under this Agreement and (B) super priority claims junior in all
respects to the super priority claims granted to the Senior First Priority
Secured Parties; provided, however, that the Subordinated Holder Representative
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the Subordinated Holders, in any stipulation
and/or order granting such adequate protection, that such junior superpriority
claims may be paid under any plan of reorganization in any combination of cash,
debt, equity or other property having a value on the effective date of such plan
equal to the allowed amount of such claims and (ii) in the event the
Subordinated Holder Representative, on behalf of itself and the Subordinated
Holders, seeks or accepts adequate protection in accordance with clause
(a) above and such adequate protection is granted in the form of additional
collateral, then the Subordinated Holder Representative, on behalf of itself or
any of the Subordinated Holders, agrees that the Senior Agent shall also be
granted a senior Lien on such additional collateral as security for the Senior
Indebtedness and any such DIP Financing and that any Lien on such additional
collateral securing the Subordinated Indebtedness shall be subordinated to the
Liens on such collateral securing the Senior Indebtedness and any such DIP
Financing (and all obligations relating thereto) and any other Liens granted to
the Senior First Priority Secured Parties as adequate protection, with such
subordination to be on the same terms that the other Liens securing the
Subordinated Indebtedness are subordinated to such Senior Indebtedness under
this Agreement. The Subordinated Holder Representative, on behalf of itself and
the Subordinated Holders, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the Senior Agent.
     6.5 Avoidance Issues. If any Senior First Priority Secured Party is
required in any Insolvency Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Loan Party, because such amount was avoided
or ordered to be paid or disgorged for any reason, including, without
limitation, because it was found to be a fraudulent or preferential transfer,
any

19



--------------------------------------------------------------------------------



 



amount (a “Recovery”), whether received as proceeds of security, enforcement of
any right of set-off or otherwise, then the Senior Indebtedness shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the Senior Indebtedness Payment Date shall be
deemed not to have occurred. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto. The Subordinated Holders
(by entering into the Subordinated Debenture Purchase Agreement and/or the
Indenture and purchasing the Subordinated Debentures thereunder (or otherwise
holding or owning any Subordinated Indebtedness)) agree that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.
     6.6 Asset Dispositions in an Insolvency Proceeding. Neither the
Subordinated Holder Representative nor any other Subordinated Holder shall, in
an Insolvency Proceeding or otherwise, oppose any sale or disposition of any
assets of any Loan Party that is supported by the Senior First Priority Secured
Parties. Without limitation of the foregoing, the Subordinated Holder
Representative and each other Subordinated Holder will not object to any sale
under Section 363 of the Bankruptcy Code (and otherwise under the Bankruptcy
Code and the rules promulgated thereunder) to any sale supported by the Senior
First Priority Secured Parties and will agree to have released their Liens in
such assets.
     6.7 Separate Grants of Security and Separate Classification. Each
Subordinated Holder (by entering into the Subordinated Debenture Purchase
Agreement and/or the Indenture and purchasing the Subordinated Debentures
thereunder (or otherwise holding or owning any Subordinated Indebtedness))
acknowledges and agrees that (a) the grants of Liens pursuant to the Senior
Security Documents and the Subordinated Security Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Common Collateral, the Subordinated Indebtedness
is fundamentally different from the Senior Indebtedness and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims against the Senior
First Priority Secured Parties and Subordinated Holders in respect of the Common
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Subordinated Holders (by entering
into the Subordinated Debenture Purchase Agreement and/or the Indenture and
purchasing the Subordinated Debentures thereunder (or otherwise holding or
owning any Subordinated Indebtedness)) hereby acknowledge and agree (i) that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Common
Collateral with the effect being that, to the extent that the aggregate value of
the Common Collateral is sufficient (for this purpose ignoring all claims held
by the Subordinated Holders), the Senior First Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Subordinated Holders, and (ii) to turn over to the Senior
First Priority Secured Parties amounts otherwise received or receivable by them
to the

20



--------------------------------------------------------------------------------



 



extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Subordinated
Holders.
     6.8 No Waivers of Rights of Senior First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Senior Agent or any
other Senior First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Subordinated Holder not
expressly permitted hereunder, including the seeking by any Subordinated Holder
of adequate protection (except as provided in Section 6.4).
     6.9 Plans of Reorganization. Neither the Subordinated Holder Representative
nor any Subordinated Holder shall support or vote in favor of any plan of
reorganization (and each shall be deemed to have voted to reject any plan of
reorganization) unless such plan (a) pays off, in cash in full, all Senior
Indebtedness or (b) is accepted by the class of holders of Senior Indebtedness
voting thereon and is supported by the Senior Agent.
     6.10 Other Matters. To the extent that the Subordinated Holder
Representative or any Subordinated Holder has or acquires rights as a junior
lienholder under Section 363 or Section 364 of the Bankruptcy Code with respect
to any of the Common Collateral, the Subordinated Holder Representative and such
other Subordinated Holders agree not to assert any of such rights without the
prior written consent of the Senior Agent; provided that if requested by the
Senior Agent, the Subordinated Holder Representative and such Subordinated
Holder shall timely exercise such rights in the manner requested by them,
including any rights to payments in respect of such rights.
     6.11 Effectiveness in Insolvency Proceedings. This Agreement shall be
effective both before and after the commencement of an Insolvency Proceeding.
All references in this Agreement to any Loan Party shall include such Loan Party
as a debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.
     SECTION 7 Agreements of the Parties.
     7.1 Agreements Relating to the Subordinated Debenture Documents. Each Loan
Party and the Subordinated Holder Representative, on behalf of itself and the
Subordinated Holders, agrees that it shall not (a) at any time execute or
deliver any waiver, amendment or other modification to any of the Subordinated
Debenture Documents inconsistent with or in violation of this Agreement; or
(b) amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Subordinated
Debenture Purchase Agreement, the Indenture or any other Subordinated Debenture
Document if (i) the effect of such amendment, modification or waiver is to
shorten the final maturity or create amortization of principal or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon or modify the method of calculating the
interest rate, (ii) such action requires the payment of a consent, amendment,
waiver or other similar fee in excess of 500 basis points during any 12-month
period, (iii) such action adds covenants, events of default or other agreements
to the extent materially more restrictive than those contained in the
Subordinated Debenture Documents as in effect on June 9, 2008 unless the
corresponding covenant in the Senior Loan Document shall be added or so
modified, provided that (A) any such addition or modification shall be subject
to a “cushion”

21



--------------------------------------------------------------------------------



 



mutually agreed by the Senior Lenders and the Subordinated Holders (but in any
event not greater than any related cushion applicable to similar corresponding
covenants in the Senior Credit Agreement and the Subordinated Debenture Purchase
Agreement, each as in effect on June 9, 2008), and (B) the Subordinated Holders
shall remove any such addition and revert to its earlier terms any modification
at the time and to the extent that the Senior Lenders shall remove any
corresponding addition or revert to its early terms any corresponding
modification, or (iv) such action adds collateral unless the Senior Loan
Documents are being amended at the same time to reflect such new Senior Loan
Collateral.
     7.2 Agreements Relating to the Senior Loan Documents.
     (a) Each Loan Party and the Senior Agent, on behalf of itself and the
Senior First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Senior Loan
Documents if the effect thereof (i) extends the final maturity of the Senior
Loans beyond April 2, 2013, (ii) increases the applicable margin over the
Alternate Base Rate (as defined in the Senior Credit Agreement), LIBO Rate (as
defined in the Senior Credit Agreement) or other reference rate specified in the
Senior Loan Documents by an amount greater than two percent (2%) per annum over
the highest amount set forth in the Senior Credit Agreement as in effect on the
date hereof, plus during the continuation of an Event of Default (as defined in
the Senior Credit Agreement), any applicable default rate as in effect on the
date hereof, or (iii) increases the principal amount of the loans made under the
Senior Credit Agreement to an amount in excess of $150,000,000.
     (b) If all of the events described in clauses (a), (b), (c) and (d) of the
definition of “Senior Indebtedness Payment Date” have occurred to the
satisfaction of the Senior First Priority Secured Parties, the Senior Agent
agrees to promptly deliver a written notice to the Subordinated Holder
Representative to that effect; provided that neither the Senior Agent nor any
other Senior First Priority Secured Party shall have any liability for the
failure to deliver such notice or to timely deliver such notice other than to
return amounts received after the Senior Indebtedness Payment Date in excess of
the amount of the Senior Indebtedness to the Subordinated Holder Representative
(or as otherwise directed by a court of competent jurisdiction).
     7.3 Subordinated Holders’ Purchase Option.
     (a) The Subordinated Holders, jointly or separately, shall have the option,
upon three Business Days’ prior written notice to the Senior Agent, to purchase
through a refinancing or otherwise all, but not less than all, of the Senior
Indebtedness (other than outstanding Letters of Credit) then outstanding under
the Senior Loan Documents at a purchase price in cash equal to the sum of
(i) the aggregate principal amount of the Senior Loans then outstanding under
the Senior Loan Documents, (ii) all accrued and unpaid interest, fees, expenses,
breakage costs and other liquidated amounts then due and liquidated claims of
indemnity and (iii) the termination value of all Swap Agreements constituting
Senior Indebtedness; provided, that, contemporaneously with the payment of such
purchase price, provision of cash collateral is made with respect to all Letters
of Credit then issued and outstanding under the Senior Loan Documents in the
manner set forth below.

22



--------------------------------------------------------------------------------



 



     (b) On the date specified by the Subordinated Holders in such notice (which
shall not be less than five Business Days, nor more than eight Business Days,
after the receipt by the Senior Agent of the notice from the applicable
Subordinated Holder of such election to exercise such option), the Senior
Lenders shall sell to the applicable Subordinated Holder (or its designee), and
the applicable Subordinated Holder (or its designee) shall purchase from the
Senior Lenders, all, but not less than all, of the Senior Loans and other Senior
Indebtedness (other than outstanding Letters of Credit).
     (c) Upon the date of such purchase and sale, the applicable Subordinated
Holder (or its designee) shall (i) cause to be paid in cash to the Senior Agent
on behalf of the Senior Lenders the purchase price set forth in clause
(a) above, as applicable (as calculated and determined by the Senior Agent in
its sole reasonable and good faith judgment), (ii) if applicable, furnish cash
collateral to the Senior Agent in such amounts as the Senior Agent, in
reasonable and good faith judgment, determines is reasonably necessary to secure
any issued and outstanding Letters of Credit (but not in any event in an amount
greater than 105% of the aggregate undrawn face amount of such Letters of
Credit), and (iii) agree to reimburse the Senior Agent for any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding Letters of Credit as described above and any checks or other
payments provisionally credited to such Senior Indebtedness, and/or as to which
the Senior Agent has not yet received final payment. Such cash purchase price
and cash collateral shall be remitted by wire transfer in federal funds to such
bank account as the Senior Agent may designate in writing to the applicable
Subordinated Holder for such purpose. Interest shall be calculated to but
excluding the Business Day on which such purchase and sale shall occur if the
amounts so paid to the bank account designated by the Senior Agent are received
in such bank account later than 11:00 a.m., Chicago, Illinois time.
     (d) Such purchase shall be made without representation or warranty of any
kind by the Senior Agent and the Senior Lenders and without recourse to such
Senior Lenders, except that each such Senior Lender shall represent and warrant:
(i) the amount of the Senior Loans to be purchased that is owing to it,
(ii) that such Senior Lender owns its interests in the Senior Loans free and
clear of any Liens, and (iii) such Senior Lender has the right to assign its
interest in the Senior Loans.
     SECTION 8 Reliance; Waivers; etc.
     8.1 Reliance. The Senior Loan Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The Subordinated Holder
Representative and the Subordinated Holders expressly waive all notice of the
acceptance of and reliance on this Agreement by the Senior First Priority
Secured Parties. The Subordinated Debenture Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Senior Agent
expressly waives all notices of the acceptance of and reliance by the
Subordinated Holder Representative and the Subordinated Holders.

23



--------------------------------------------------------------------------------



 



     8.2 No Warranties or Liability. The Subordinated Holder Representative, the
Subordinated Holders and the Senior Agent acknowledge and agree that none of
them have made any representation or warranty with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any Senior
Loan Document or any Subordinated Debenture Document. Except as otherwise
provided in this Agreement, the Subordinated Holder Representative, the
Subordinated Holders and the Senior Agent will be entitled to manage and
supervise their respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate, with, in each case, the consent of the Loan Parties (or any of
them), as applicable, to the extent required by the applicable Senior Loan
Document or Subordinated Debenture Document.
     8.3 No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the Senior Loan Documents or the
Subordinated Debenture Documents.
     SECTION 9 Obligations Unconditional.
     9.1 Senior Indebtedness Unconditional. All rights and interests of the
Senior First Priority Secured Parties hereunder, and all agreements and
obligations of the Subordinated Holder Representative and the Subordinated
Holders (and, to the extent applicable, the Loan Parties) hereunder, shall
remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Senior Loan Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Senior Indebtedness, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Loan Document;
     (c) prior to the Senior Indebtedness Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Senior
Indebtedness or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Senior
Indebtedness, or of any of the Subordinated Holder Representative, or any Loan
Party, to the extent applicable, in respect of this Agreement.
     9.2 Subordinated Indebtedness Unconditional. All rights and interests of
the Subordinated Holder Representative and the Subordinated Holders hereunder,
and all agreements and obligations of the Senior First Priority Secured Parties
(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Subordinated Debenture
Document;

24



--------------------------------------------------------------------------------



 



     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Subordinated Indebtedness, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Subordinated Debenture
Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Subordinated Indebtedness or any guarantee or guaranty
thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Subordinated
Indebtedness or any Senior First Priority Secured Party in respect of this
Agreement.
     SECTION 10 Miscellaneous Agreements.
     10.1 Representations of Subordinated Holder. Each Subordinated Holder and
the Subordinated Holder Representative by entering into the Subordinated
Debenture Purchase Agreement and/or the Indenture and purchasing the
Subordinated Debentures thereunder (or otherwise holding or owning any
Subordinated Indebtedness) severally represent and warrant that:
     (a) neither the execution nor delivery of this Agreement nor fulfillment of
or compliance with the terms and provisions hereof will conflict with, or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any agreement or instrument to which it is now subject to;
     (b) it has all requisite authority to execute, deliver and perform its
obligations under this Agreement; and
     (c) this Agreement constitutes its legal, valid, and binding obligation in
accordance to its terms, subject to applicable bankruptcy, insolvency or similar
laws and general principles of equity.
     10.2 Covenants. Each Subordinated Holder and the Subordinated Holder
Representative by entering into the Subordinated Debenture Purchase Agreement
and/or the Indenture and purchasing the Subordinated Debentures thereunder (or
otherwise holding or owning any Subordinated Indebtedness) covenant that until
the Senior Indebtedness Payment Date, it will:
     (a) cause the Subordinated Debenture Purchase Agreement, the Indenture and
the Subordinated Debentures to contain the following statement or legend in bold
type:
     “The indebtedness and other obligations of Borrower and its subsidiaries
evidenced by this Agreement (or by this Indenture, as applicable) and the
Debentures issued hereunder owed to the Purchasers and Holders party to this
Agreement (or Indenture, as

25



--------------------------------------------------------------------------------



 



applicable) are junior and subordinate to the indebtedness and other obligations
of Borrower and its subsidiaries in accordance with the provisions of the
Amended and Restated Intercreditor and Subordination Agreement dated as of
                    , 2008, among JPMorgan Chase Bank, N.A., as Senior Agent,
The Bank of New York Mellon Trust Company, N.A., as Subordinated Holder
Representative and collateral agent, Borrower and certain of its affiliates, as
amended from time to time.”
     (b) not assign or transfer to others any Subordinated Indebtedness or any
claim of any Subordinated Holder against Borrower or any Loan Party, unless such
assignment or transfer is expressly made subject to this Agreement.
     (c) execute any and all other instruments necessary as reasonably required
by the Senior Agent to effect the subordinations intended hereby.
     10.3 Representations of Senior Agent. The Senior Agent represents and
warrants that:
     (a) neither the execution nor delivery of this Agreement nor fulfillment of
or compliance with the terms and provisions hereof will conflict with, or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any agreement or instrument to which it is now subject to;
     (b) it has all requisite authority to execute, deliver and perform its
obligations under this Agreement; and
     (c) this Agreement constitutes its legal, valid, and binding obligation in
accordance to its terms, subject to applicable bankruptcy, insolvency or similar
laws and general principles of equity.
     SECTION 11 Miscellaneous.
     11.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Senior Loan Document or any Subordinated
Debenture Document, the provisions of this Agreement shall govern.
     11.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the Senior
Indebtedness Payment Date shall have occurred. This is a continuing agreement
and the Senior First Priority Secured Parties and the Subordinated Holders may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, Borrower or any other Loan Party on the faith hereof.
     11.3 Amendments; Waivers. No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Senior Agent, the Subordinated Holder Representative
and, only if the rights or duties of any Loan Party are directly affected
thereby, such Loan Party.

26



--------------------------------------------------------------------------------



 



     11.4 Information Concerning Financial Condition of Borrower and the other
Loan Parties. The Subordinated Holder Representative and each of the
Subordinated Holders hereby assume responsibility for keeping themselves
informed of the financial condition of Borrower and each of the other Loan
Parties and all other circumstances bearing upon the risk of nonpayment of the
Subordinated Indebtedness. The Subordinated Holder Representative and each
Subordinated Holder by entering into the Subordinated Debenture Purchase
Agreement and/or the Indenture and purchasing the Subordinated Debentures
thereunder (or otherwise holding or owning any Subordinated Indebtedness) agree
that neither the Senior Agent, any holder of Senior Indebtedness nor any of
their affiliates shall have any duty to advise any Subordinated Holder or any of
their representatives of information known to it regarding such condition or any
such circumstances. In the event the Senior Agent or any Senior Lender or other
Person, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, such Person shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.
     11.5 Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of Texas, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of Texas are governed by the
laws of such jurisdiction.
     11.6 Submission to Jurisdiction.
     (a) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of Texas sitting in Dallas County and of the United States District Court
for the Northern District of Texas, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment (after all rights to appeal have been taken or
waived) in any such action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing in this Agreement shall affect any right that any Senior First
Priority Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any Senior Loan Documents against Borrower or any
other Loan Party or its properties in the courts of any jurisdiction.
     (b) Borrower, each other Loan Party and the Subordinated Holders hereby
irrevocably and unconditionally waive, to the fullest extent they may legally
and effectively do so (i) any objection they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

27



--------------------------------------------------------------------------------



 



     (c) Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any manner permitted by law.
     11.7 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
(5) days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties (except that
notices to be delivered to the Subordinated Holders may be delivered to the
Subordinated Holder Representative indicated on such party’s signature page
hereto).
     11.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the Senior First
Priority Secured Parties and Subordinated Holders and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral. All references to any Loan Party shall
include any Loan Party as debtor-in-possession and any receiver or trustee for
such Loan Party in any Insolvency Proceeding.
     11.9 Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     11.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     11.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission (e.g., pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by each party hereto.
     11.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

28



--------------------------------------------------------------------------------



 



     11.13 No Third Party Beneficiaries. All undertakings, agreements,
representations and warranties contained in this Agreement are solely for the
benefit of parties hereto, the Senior First Priority Secured Parties and the
Subordinated Holders, and there are no other parties who are intended to be
benefited in any way by this Agreement. Nothing contained in this Agreement is
intended to affect or limit in any way the Liens each of the parties hereto has
in or on any or all of the property and assets of the Loan Parties, whether
tangible or intangible, insofar as any Loan Party or any third party is
concerned. The parties hereto specifically reserve all respective Liens and
related rights to assert such Liens as against any Loan Party or third party.
     11.14 Actions of the Senior Agent. Actions undertaken by the Senior Agent
pursuant to this Agreement on behalf of the other Senior First Priority Secured
Parties shall be undertaken at the direction or with the consent of the
requisite number or percentage of Senior Lenders to the extent required by, and
in accordance with the terms of, the Senior Loan Documents.
     11.15 Actions of the Subordinated Holder Representative. Actions undertaken
by the Subordinated Holder Representative pursuant to this Agreement on behalf
of the Subordinated Holders shall be undertaken at the direction or with the
consent of the requisite number or percentage of Subordinated Holders to the
extent required by, and in accordance with the terms of, the Subordinated
Debenture Documents.
     11.16 Waiver of Punitive Damages and Consequential Damages. In no event
shall any of the Subordinated Holders, the Subordinated Holder Representative,
the Senior Lenders, the Senior First Priority Secured Parties, the Loan Parties
or the Senior Agent be liable for any consequential, exemplary or punitive
damages as a result of, or arising from, any of such party’s acts or omissions
under or with respect to this Agreement.
     11.17 Restatement. This Agreement is a restatement of, and an amendment and
supplement to, the Original Intercreditor and Subordination Agreement.
[Signature Pages to Follow]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            JPMORGAN CHASE BANK, N.A., as Senior
Agent for and on behalf of the Senior First Priority
Secured Parties
      By:   /s/ Brian Orlando       Brian Orlando       Senior Vice President   
    Address for Notices:

JPMorgan Chase Bank, N.A.
712 Main Street, Floor 12
Houston, Texas 77002-3201
Attention: Ryan Fuessel
Telecopy No.: (832) 487-1765
   

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Subordinated
Holder Representative and collateral agent for and
on behalf of the Subordinated Holders
      By:   /s/ Van K. Brown       Name:   Van K. Brown       Title:   Vice
President       Address for Notices:

The Bank of New York Mellon Trust Company, N.A.

601 Travis Street, 18th floor
Houston, Texas 77002
Attention: Brian Echausse
Telecopy: (713) 483-7038    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            TETON ENERGY CORPORATION
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606    

            TETON NORTH AMERICA LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            TETON PICEANCE LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606
   

            TETON DJ LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            TETON WILLISTON LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606
      TETON BIG HORN LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer        Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            TETON DJCO LLC
      By:   /s/ Lonnie R. Brock       Name:   Lonnie R. Brock        Title:  
Executive Vice President and
Chief Financial Officer     
Address for Notices:

410 17th Street, Suite 1850
Denver, Colorado 80202
Attention: Lonnie Brock
Telecopy: (303) 565-4606    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 



--------------------------------------------------------------------------------



 



            WHITEBOX TETON, LTD.
      By:   /s/ Jonathan Wood       Name:   Jonathan Wood       Title:  
Director COO         WHITEBOX ADVISORS, LLC
      By:   /s/ Jonathan Wood       Name:   Jonathan Wood       Title:  
Director COO    
Address for Notices:

c/o Whitebox Advisors, LLC
3033 Excelsior Blvd., Suite 300
Minneapolis, Minnesota 55416
Attention: Mark Strefling
Telecopy: (612) 253-6118    

[Signature Page]
Amended and Restated Intercreditor And Subordination Agreement
Teton Energy Corporation

 